DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Use of the phrase ‘generate one or more job groups by grouping multiple jobs of execution targets in descending order of priority’, in claim 1 (and similarly in claims 9 and 11) fails to particularly point out and distinctly claim the subject matter because the meets and bounds of the claim(s) are unclear when it cannot be determined how the phrase is parsed; i.e.  ‘generate a group in descending order’, ‘generate jobs in descending order’, and ‘execution targets in descending order.’  For the purpose of the examination, anything could be in descending order including jobs where jobs are given priority as first come, first serve or last come, last serve.

Use of the phrase ‘perform a control for ….’, in claim 1 (and similarly in claims 9 and 11) fails to particularly point out and distinctly claim the subject matter because the meets and bounds of the claim(s) are unclear when it cannot be determined how the phrase is parsed.  What part of the limitations are performing a control? Also, rest of the phrase is so convoluted that it is not clear what comparison are made to come up with what priority.  For the purpose of examination, anything (i.e. scheduling, execution, timing, jobs, completion, etc.) could be considered performing a control.    And any priority will be considered including but not limited to ‘first come, first serve priority.’

Applicant is required to review the claim and correct all language which does not comply with 35 U.S.C. § 112, second paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeri (U.S. Patent 7,793,294) , hereinafter Haeri.

Referring to claim 1, Haeri teaches, as claimed, an information processing apparatus (see Fig. 10) comprising: 

a memory (see Fig. 10, System Memory 204); and5 

a processor (see Fig. 10, Processor 202) couple to the memory and configured to: 

generate one or more job groups (see Fig. 1, Task Priority Group #1) by grouping multiple jobs of execution targets in descending order of priority (see Fig. 1), and 

perform a control for scheduling (see Fig. 1, Initial Scheduler 16) execution timings (see Fig. 9, Step 140) regarding the multiple jobs such that scheduling of respective jobs included in a specific job group (see Fig. 9, Step 130) 10 including a job having a higher priority is implemented by priority over scheduling of respective jobs included in other job groups,

the processor performs the control for scheduling the execution timings (task end times, see Fig. 9, Step 140) of the respective jobs included in the specific job group such that an execution completion time of all the jobs included in the specific job group satisfies a 15 predetermined condition (within task time ranges, see Fig. 9, Step 150).

As to claim 2, Haeri teaches the information processing apparatus according to claim 1, wherein the processor schedules the execution timings regarding the respective jobs included in the respective job groups by selecting, for each of the one or 20 more job groups, a schedule in which the execution completion time of all the jobs included in the respective job groups is the earliest (see Fig. 5; Note, given tasks agrees with first come, first serve).  

As to claim 3, Haeri teaches the information processing apparatus according to claim 1, wherein the processor schedules the execution timings regarding the respective 25 jobs included in the respective job groups by selecting, for each of the one or more job groups, a schedule in which the execution completion time of all the jobs included in the respective job groups is the earliest (see Fig. 5; Note, given tasks agrees with first come, first serve).  

As to claim 4, Haeri teaches the information processing apparatus according to claim 1, wherein 30 the multiple jobs are executed in multiple nodes, and34 Fujitsu Ref. No.: 19-01585 the processor further configured to: specify, for each of the one or more job groups, combinations of jobs that may be executed at the same time in the multiple nodes among the jobs included in the respective job groups,5 specify, for each of the one or more job groups, a specific combination in which the number of nodes used to execute the jobs included in the respective combinations is the highest among the specific combinations of the jobs, and schedule the execution timings regarding the jobs included in the respective job groups by selecting, for each of the one or more job groups, a 1 schedule in which the respective jobs included in the specified specific combination are executed at the same time (see Fig. 1).  

As to claim 5, Haeri teaches the information processing apparatus according to claim 1, wherein the processor performs a grouping the multiple jobs into sets of a 15 predetermined number of jobs in descending order of priority (see Fig. 1).  

As to claim 6, Haeri teaches the information processing apparatus according to claim 5, wherein the processor further configured to: respectively specify, after the multiple jobs are executed, for each set of 20 the multiple jobs, durations from the execution start time of the job executed at the beginning in the job groups including the respective jobs to the execution start times of the respective jobs,calculate an average time of the durations corresponding to the jobs satisfying the predetermined condition among the multiple jobs, and2 redetermine, when the calculated average time exceeds a first threshold, the predetermined number such that the predetermined number indicates a lower value (see Fig. 1).
35 Fujitsu Ref. No.: 19-01585  
As to claim 7, Haeri teaches the information processing apparatus according to claim 6, wherein the processor calculates an average time of the durations corresponding to the jobs having the high priority among the multiple jobs (see Fig. 1). 5  

As to claim 8, Haeri teaches the information processing apparatus according to claim 6, wherein the processor redetermines, when the calculated average time is below second threshold, the predetermined number such that the predetermined number indicates a value higher than the predetermined number (see Fig. 1).

As to claims 9-12, they are directed to a method/program to implement the device as set forth in claims 1-8.  Therefore, they are rejected on the same basis as set forth hereinabove.




Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Bahramshahry (US 20180321979 A1), discloses scheduler with preemptive termination of existing workloads to free resources for high priority items; and

Martin et al. (US 20180336065 A1), discloses data processing systems. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183